PER CURIAM.
Appellee’s sentence is AFFIRMED. Smith v. State, 536 So.2d 1021 (Fla.1988). However, we certify to the supreme court, as a matter of great public importance, the following question:
Whether, on remand for resentencing for 1987 offenses under the circumstances presented in this case, Smith v. State, 536 So.2d 1021 (Fla.1988), precludes preparation of a revised scoresheet reflecting as “prior record” convictions for 1983 offenses which were obtained after the original sentencing on the 1987 offenses, or whether Thorp v. State, 555 So.2d 362 (Fla.1990), controls.
BOOTH, BARFIELD and MINER, JJ., concur.